DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 11/24/2020.
Authorization for this examiner’s amendment was given in an email communication on 1/7/2021 and a follow up telephone communication on 1/8/2021 with Mika Hori.
This application is in condition for allowance except for the presence of claims 11-24 directed to non-elected groups/species without traverse.  Accordingly, claims 4-13, 15-17 & 19 are cancelled.

 (Currently Amended): A semiconductor device, comprising:
a semiconductor element;
a conductive plate having a front surface on which the semiconductor element is mounted;
a sealing resin internally encapsulating at least the front surface of the conductive plate and the semiconductor element, the sealing resin being made of a hard resin; and 
an external connection terminal having two ends, one of which is connected to the conductive plate and the other of which is entirely exposed outside the sealing resin, wherein
 the external connection terminal has a buckling portion between the two ends, the buckling positions of the two ends of the external connection terminal overlapping [[being aligned in]] when viewed from a direction orthogonal to a surface of the conductive plate.

20. (Currently Amended): A semiconductor device, comprising: 
a semiconductor element; 
a conductive plate having a front surface on which the semiconductor element is mounted;
a sealing resin internally encapsulating at least the front surface of the conductive plate and the semiconductor element, the sealing resin being made of a single material of a hard resin and being exposed outside the device; and
an external connection terminal having two ends, one of which is connected to the conductive plate, and the other of which is entirely exposed outside the sealing resin, wherein
the external connection terminal has a buckling portion or an expanding and contracting portion between the two ends, for reducing stress to be applied to the conductive plate, positions of the two ends of the external connection terminal overlapping [[being aligned]] when viewed from a direction orthogonal to a surface of the conductive plate.







Allowable Subject Matter
Claims 1-3, 14, 18 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 20, the prior art made of record does not disclose or suggest either alone or in combination “positions of the two ends of the external connection terminal overlapping when viewed from a direction orthogonal to a surface of the conductive plate” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
NAKATA (see Fig. 4 below) discloses, an external connection terminal (6) having two ends (E-F & G-H), one of which is connected to the conductive plate (1b) and the other of which is entirely exposed outside the sealing resin (13) but fails to disclose, positions of the two ends of the external connection terminal (E-F & G-H) overlapping when viewed from a direction orthogonal to a surface of the conductive plate as claimed.

    PNG
    media_image1.png
    531
    804
    media_image1.png
    Greyscale

Claims 2-3, 14 & 18 are allowed being dependent on claim 1.
The closest prior of records are NAKATA et al. (US 2019/0295932 A1) and SHIRAKATA et al. (US 2020/0234905 A1).
 None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813        

                                                                                                                                                                                                  /LAURA M MENZ/Acting Supervisory Patent Examiner of Art Unit 2813